DETAILED ACTION
Claims 1-20 are pending.  Claims 1-20 are rejected.
The instant application is a continuation of 16/359,398 filed on 03/20/2019.  16/359,398 is a continuation of 15/456,256 filed on 03/10/2017.  15/456,256 has provisional application 62/438,190 filed on 12/22/2016.
The references used in this rejection can be found in the attached 892 or the IDS that has been considered by the Examiner.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) was submitted on 08/10/2022.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 2, 5, 8-10, 12, 13, 16, 19, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Srivastava et al., Patent Application Publication No. 2007/0288533 (hereinafter Srivastava) in view of Cowling et al., Patent Application Publication No. 2016/0092491 (hereinafter Cowling) and Wang, United States Patent No. 9,444,798 (hereinafter Wang).

Regarding claim 1, Srivastava teaches:
A system comprising: one or more processors (Srivastava Paragraph [0037], data processors, or other circuitry or hardware connected in a appropriate manner for use in file storage and replication); and
a memory storing instructions that, when executed by the one or more processors, cause the system to perform (Srivastava Paragraph [0037], data processors, or other circuitry or hardware connected in a appropriate manner for use in file storage and replication):
storing a first data object by a first replication system comprising a first set of immutable components (Srivastava Paragraph [0032], the system 20 includes servers 22 and 24 which operate to maintain replicas of one or more files (Cowling teaches immutable components)), the first data object being associated with a corresponding second data object stored by a remote replication system (Srivastava Paragraph [0032], the system 20 includes servers 22 and 24 which operate to maintain replicas of one or more files);
determining a difference between the first set of immutable components of the first data object and a second set of immutable components of the corresponding second data object (Srivastava Paragraph [0014], method of this embodiment comprises determining whether to prepare a delta file reflecting differences between a base file and a revised version of the base file (Cowling teaches immutable components));
identifying a subset of immutable components from the first set of immutable components based on the difference (Srivastava Paragraph [0014], method of this embodiment comprises determining whether to prepare a delta file reflecting differences between a base file and a revised version of the base file (Cowling teaches immutable components)); and
Srivastava does not expressly disclose:
immutable components
However, Cowling teaches:
immutable components (Cowling Paragraph [0068], designed to store "immutable data" that does not change after it is written)
The claimed invention and Cowling are from the analogous art of systems using immutable data.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention having the teachings of Srivastava and Cowling to have combined Srivastava and Cowling. The motivation to combine Srivastava and Cowling is to improve data consistency by using immutable data.  It would have been obvious to one of ordinary skill in the art to take the system of Srivastava and combine it with the immutable data of Cowling in order to obtain the predictable result of improving data consistency.  Therefore, it would have been obvious to one of ordinary skill in the art to have combined Srivastava and Cowling.
Srivastava in view of Cowling does not expressly disclose:
scheduling a first export action to export the subset from the first replication system that provides, over a communication network, the subset to the remote replication system, the scheduling further comprising:
in response to the first export action being scheduled behind a second export action, rescheduling the first export action to be concurrent with the second export action.
However, Wang teaches:
scheduling a first export action to export the subset from the first replication system that provides (Wang Column 5 Lines 23-24, scheduling the export and the import of the destination files), over a communication network (Wang Column 5 Lines 24-26, scheduling may improve bandwidth and resource usage of the underlying data network and computing resources), the subset to the remote replication system, the scheduling further comprising (Wang Column 5 Lines 24-26, scheduling may improve bandwidth and resource usage of the underlying data network and computing resources):
in response to the first export action being scheduled behind a second export action (Wang Column 5 Lines 23-24, scheduling the export and the import of the destination files), rescheduling the first export action to be concurrent with the second export action (Wang Column 5 Lines 23-24, scheduling the export and the import of the destination files, Column 7 Lines 41-44, it should be understood that no particular order is necessary and that one or more operations may be omitted, skipped, and/or reordered).
The claimed invention and Wang are from the analogous art of export/import systems.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention having the teachings of Srivastava and Wang to have combined Srivastava and Wang.  The motivation to combine Srivastava and Wang is to improve data exporting by scheduling exports.  It would have been obvious to one of ordinary skill in the art to take the system of Srivastava and combine it with the scheduling of Wang in order to obtain the predictable result of improving data exporting.  Therefore, it would have been obvious to one of ordinary skill in the art to have combined Srivastava and Wang.

Regarding claim 2, Srivastava in view of Cowling and Wang further teaches:
The system of claim 1, wherein the scheduling further comprises scheduling import actions one at a time (Wang Column 5 Lines 23-24, scheduling the export and the import of the destination files, Column 7 Lines 41-44, it should be understood that no particular order is necessary and that one or more operations may be omitted, skipped, and/or reordered).

Regarding claim 5, Srivastava in view of Cowling and Wang further teaches:
The system of claim 1, wherein the scheduling of the first export action is based on a predicted saturation state of a network connection resulting from the first export action (Srivastava Paragraph [0030], these file parameters can be determined based upon system parameters, such as available bandwidth and processing times (This shows parameters determined based upon bandwidth/saturation, Wang teaches the scheduling of import and export actions, these import and export actions of Wang when combined with Srivastava could be the parameters)).

Regarding claim 8, Srivastava in view of Cowling and Wang further teaches:
The system of claim 1, wherein the first set of immutable components comprises one or more immutable components selected based on a respective file size relative to a threshold size value (Srivastava Paragraph [0030], file parameters, such as file size thresholds and/or file difference thresholds for instance (Cowling teaches the immutable components)).

Regarding claim 9, Srivastava in view of Cowling and Wang further teaches:
The system of claim 8, wherein the threshold value comprises a dynamic threshold size value determined based on one or more performance characteristics of the communication network (Srivastava Paragraph [0030], file parameters, such as file size thresholds and/or file difference thresholds for instance, these file parameters can be determined based upon system parameters, such as available bandwidth and processing times).

Regarding claim 10, Srivastava in view of Cowling and Wang further teaches:
The system of claim 9, wherein the one or more performance characteristics comprise any of a latency or a bandwidth (Srivastava Paragraph [0030], these file parameters can be determined based upon system parameters, such as available bandwidth and processing times).

Regarding claim 12, Srivastava teaches:
A method being implemented by a computing system including one or more physical processors and storage media storing machine-readable instructions (Srivastava Paragraph [0037], data processors, or other circuitry or hardware connected in a appropriate manner for use in file storage and replication), the method comprising:
storing a first data object by a first replication system comprising a first set of immutable components (Srivastava Paragraph [0032], the system 20 includes servers 22 and 24 which operate to maintain replicas of one or more files (Cowling teaches immutable components)), the first data object being associated with a corresponding second data object stored by a remote replication system (Srivastava Paragraph [0032], the system 20 includes servers 22 and 24 which operate to maintain replicas of one or more files);
determining a difference between the first set of immutable components of the first data object and a second set of immutable components of the corresponding second data object (Srivastava Paragraph [0014], method of this embodiment comprises determining whether to prepare a delta file reflecting differences between a base file and a revised version of the base file (Cowling teaches immutable components));
identifying a subset of immutable components from the first set of immutable components based on the difference (Srivastava Paragraph [0014], method of this embodiment comprises determining whether to prepare a delta file reflecting differences between a base file and a revised version of the base file (Cowling teaches immutable components)); and
Srivastava does not expressly disclose:
immutable components
However, Cowling teaches:
immutable components (Cowling Paragraph [0068], designed to store "immutable data" that does not change after it is written)
The claimed invention and Cowling are from the analogous art of systems using immutable data.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention having the teachings of Srivastava and Cowling to have combined Srivastava and Cowling. The motivation to combine Srivastava and Cowling is to improve data consistency by using immutable data.  It would have been obvious to one of ordinary skill in the art to take the system of Srivastava and combine it with the immutable data of Cowling in order to obtain the predictable result of improving data consistency.  Therefore, it would have been obvious to one of ordinary skill in the art to have combined Srivastava and Cowling.
Srivastava in view of Cowling does not expressly disclose:
scheduling a first export action to export the subset from the first replication system that provides, over a communication network, the subset to the remote replication system, the scheduling further comprising:
in response to the first export action being scheduled behind a second export action, rescheduling the first export action to be concurrent with the second export action.
However, Wang teaches:
scheduling a first export action to export the subset from the first replication system that provides (Wang Column 5 Lines 23-24, scheduling the export and the import of the destination files), over a communication network (Wang Column 5 Lines 24-26, scheduling may improve bandwidth and resource usage of the underlying data network and computing resources), the subset to the remote replication system, the scheduling further comprising (Wang Column 5 Lines 24-26, scheduling may improve bandwidth and resource usage of the underlying data network and computing resources):
in response to the first export action being scheduled behind a second export action (Wang Column 5 Lines 23-24, scheduling the export and the import of the destination files), rescheduling the first export action to be concurrent with the second export action (Wang Column 5 Lines 23-24, scheduling the export and the import of the destination files, Column 7 Lines 41-44, it should be understood that no particular order is necessary and that one or more operations may be omitted, skipped, and/or reordered).
The claimed invention and Wang are from the analogous art of export/import systems.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention having the teachings of Srivastava and Wang to have combined Srivastava and Wang.  The motivation to combine Srivastava and Wang is to improve data exporting by scheduling exports.  It would have been obvious to one of ordinary skill in the art to take the system of Srivastava and combine it with the scheduling of Wang in order to obtain the predictable result of improving data exporting.  Therefore, it would have been obvious to one of ordinary skill in the art to have combined Srivastava and Wang.

Regarding claim 13, Srivastava in view of Cowling and Wang further teaches:
The method of claim 12, wherein the scheduling further comprises scheduling import actions one at a time (Wang Column 5 Lines 23-24, scheduling the export and the import of the destination files, Column 7 Lines 41-44, it should be understood that no particular order is necessary and that one or more operations may be omitted, skipped, and/or reordered).

Regarding claim 16, Srivastava in view of Cowling and Wang further teaches:
The method of claim 12, wherein the scheduling of the first export action is based on a predicted saturation state of a network connection resulting from the first export action (Srivastava Paragraph [0030], these file parameters can be determined based upon system parameters, such as available bandwidth and processing times).

Regarding claim 19, Srivastava teaches:
A non-transitory computer readable medium comprising instructions that, when executed, cause one or more processors to perform (Srivastava Paragraph [0037], data processors, or other circuitry or hardware connected in a appropriate manner for use in file storage and replication):
storing a first data object by a first replication system comprising a first set of immutable components (Srivastava Paragraph [0032], the system 20 includes servers 22 and 24 which operate to maintain replicas of one or more files (Cowling teaches immutable components)), the first data object being associated with a corresponding second data object stored by a remote replication system (Srivastava Paragraph [0032], the system 20 includes servers 22 and 24 which operate to maintain replicas of one or more files);
determining a difference between the first set of immutable components of the first data object and a second set of immutable components of the corresponding second data object (Srivastava Paragraph [0014], method of this embodiment comprises determining whether to prepare a delta file reflecting differences between a base file and a revised version of the base file (Cowling teaches immutable components));
identifying a subset of immutable components from the first set of immutable components based on the difference (Srivastava Paragraph [0014], method of this embodiment comprises determining whether to prepare a delta file reflecting differences between a base file and a revised version of the base file (Cowling teaches immutable components)); and
Srivastava does not expressly disclose:
immutable components
However, Cowling teaches:
immutable components (Cowling Paragraph [0068], designed to store "immutable data" that does not change after it is written)
The claimed invention and Cowling are from the analogous art of systems using immutable data.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention having the teachings of Srivastava and Cowling to have combined Srivastava and Cowling. The motivation to combine Srivastava and Cowling is to improve data consistency by using immutable data.  It would have been obvious to one of ordinary skill in the art to take the system of Srivastava and combine it with the immutable data of Cowling in order to obtain the predictable result of improving data consistency.  Therefore, it would have been obvious to one of ordinary skill in the art to have combined Srivastava and Cowling.
Srivastava in view of Cowling does not expressly disclose:
scheduling a first export action to export the subset from the first replication system that provides, over a communication network, the subset to the remote replication system, the scheduling further comprising:
in response to the first export action being scheduled behind a second export action, rescheduling the first export action to be concurrent with the second export action.
However, Wang teaches:
scheduling a first export action to export the subset from the first replication system that provides (Wang Column 5 Lines 23-24, scheduling the export and the import of the destination files), over a communication network (Wang Column 5 Lines 24-26, scheduling may improve bandwidth and resource usage of the underlying data network and computing resources), the subset to the remote replication system, the scheduling further comprising (Wang Column 5 Lines 24-26, scheduling may improve bandwidth and resource usage of the underlying data network and computing resources):
in response to the first export action being scheduled behind a second export action (Wang Column 5 Lines 23-24, scheduling the export and the import of the destination files), rescheduling the first export action to be concurrent with the second export action (Wang Column 5 Lines 23-24, scheduling the export and the import of the destination files, Column 7 Lines 41-44, it should be understood that no particular order is necessary and that one or more operations may be omitted, skipped, and/or reordered).
The claimed invention and Wang are from the analogous art of export/import systems.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention having the teachings of Srivastava and Wang to have combined Srivastava and Wang.  The motivation to combine Srivastava and Wang is to improve data exporting by scheduling exports.  It would have been obvious to one of ordinary skill in the art to take the system of Srivastava and combine it with the scheduling of Wang in order to obtain the predictable result of improving data exporting.  Therefore, it would have been obvious to one of ordinary skill in the art to have combined Srivastava and Wang.

Regarding claim 20, Srivastava in view of Cowling and Wang further teaches:
The non-transitory computer readable medium of claim 19, wherein the scheduling further comprises scheduling import actions one at a time (Wang Column 5 Lines 23-24, scheduling the export and the import of the destination files, Column 7 Lines 41-44, it should be understood that no particular order is necessary and that one or more operations may be omitted, skipped, and/or reordered).

Claim(s) 3, 4, 14, and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Srivastava in view of Cowling, Wang and Gu et al., Patent Application Publication No. 2015/0227582 (hereinafter Gu).

Regarding claim 3, Srivastava in view of Cowling and Wang teaches parent claim 1.
Srivastava in view of Cowling and Wang does not expressly disclose:
wherein the scheduling comprises refraining from reordering a priority of a first import action or the first export action with respect to a second import action.
However, Gu teaches:
wherein the scheduling comprises refraining from reordering a priority of a first import action or the first export action with respect to a second import action (Gu Paragraph [0105], optimizing a set of operations may combine operations, reorder operations, or cancel operations (Wang teaches multiple import and export actions that can be reordered, Gu was brought in to show canceling operations which could be the first import or export action when combined with Wang)).
The claimed invention and Gu are from the analogous art of reorder systems.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention having the teachings Srivastava in view of Cowling, Wang and Gu to have combined Srivastava in view of Cowling, Wang, and Gu.  One of ordinary skill in the art would recognize the benefits of having cancel operations in order to be able to cancel operations that may need to be cancelled.

Regarding claim 4, Srivastava in view of Cowling and Wang teaches parent claim 1.
Srivastava in view of Cowling and Wang does not expressly disclose:
wherein the scheduling comprises refraining from reordering the first export action to occur ahead of the second export action.
However, Gu teaches:
wherein the scheduling comprises refraining from reordering the first export action to occur ahead of the second export action (Gu Paragraph [0105], optimizing a set of operations may combine operations, reorder operations, or cancel operations (Wang teaches the export and import actions, the cancel operation of Gu when combined with Wang would refrain/cancel the reordering that was taught in Wang)).
The claimed invention and Gu are from the analogous art of reorder systems.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention having the teachings Srivastava in view of Cowling, Wang and Gu to have combined Srivastava in view of Cowling, Wang, and Gu.  One of ordinary skill in the art would recognize the benefits of having cancel operations in order to be able to cancel operations that may need to be cancelled.

Regarding claim 14, Srivastava in view of Cowling and Wang teaches parent claim 12.
Srivastava in view of Cowling and Wang does not expressly disclose:
wherein the scheduling comprises refraining from reordering a priority of a first import action or the first export action with respect to a second import action.
However, Gu teaches:
wherein the scheduling comprises refraining from reordering a priority of a first import action or the first export action with respect to a second import action (Gu Paragraph [0105], optimizing a set of operations may combine operations, reorder operations, or cancel operations (Wang teaches the export and import actions)).
The claimed invention and Gu are from the analogous art of reorder systems.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention having the teachings Srivastava in view of Cowling, Wang and Gu to have combined Srivastava in view of Cowling, Wang, and Gu.  One of ordinary skill in the art would recognize the benefits of having cancel operations in order to be able to cancel operations that may need to be cancelled.

Regarding claim 15, Srivastava in view of Cowling and Wang teaches parent claim 12.
Srivastava in view of Cowling and Wang does not expressly disclose:
wherein the scheduling comprises refraining from reordering the first export action to occur ahead of the second export action.
However, Gu teaches:
wherein the scheduling comprises refraining from reordering the first export action to occur ahead of the second export action (Gu Paragraph [0105], optimizing a set of operations may combine operations, reorder operations, or cancel operations (Wang teaches the export and import actions)).
The claimed invention and Gu are from the analogous art of reorder systems.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention having the teachings Srivastava in view of Cowling, Wang and Gu to have combined Srivastava in view of Cowling, Wang, and Gu.  One of ordinary skill in the art would recognize the benefits of having cancel operations in order to be able to cancel operations that may need to be cancelled.

Claim(s) 6, 7, 17, and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Srivastava in view of Cowling, Wang, and Garrod et al., Patent Application Publication No. 2012/0016849 (hereinafter Garrod).

Regarding claim 6, Srivastava in view of Cowling and Wang teaches parent claim 1.
Srivastava in view of Cowling and Wang does not expressly disclose:
wherein the instructions further cause the system to propagate version clock acknowledgements corresponding to both the first replication system and the remote replication system to corresponding acknowledgement version vectors stored in the first replication system, wherein each of the corresponding acknowledgement version vectors receive a respective version clock acknowledgement of the version clock acknowledgements.
However, Garrod teaches:
wherein the instructions further cause the system to propagate version clock acknowledgements corresponding to both the first replication system and the remote replication system to corresponding acknowledgement version vectors stored in the first replication system (Garrod Paragraph [0101], determining what changes should be shared with other sites in the system, each site maintains a single global acknowledgement version vector which the site periodically shares with other sites in the system, Paragraph [0089], site increments each local logical clock at the site in each version vector for each data object resolved together), wherein each of the corresponding acknowledgement version vectors receive a respective version clock acknowledgement of the version clock acknowledgements (Garrod Paragraph [0101], determining what changes should be shared with other sites in the system, each site maintains a single global acknowledgement version vector which the site periodically shares with other sites in the system, Paragraph [0089], site increments each local logical clock at the site in each version vector for each data object resolved together).
The claimed invention and Garrod are from the analogous art of version vector systems.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention having the teachings of Srivastava in view of Cowling, Wang and Garrod to have combined Srivastava in view of Cowling, Wang and Garrod.  One of ordinary skill in the art would recognize the benefits of using version vectors for information sharing.

Regarding claim 7, Srivastava in view of Cowling and Wang teaches parent claim 1.
Srivastava in view of Cowling and Wang does not expressly disclose:
wherein the instructions further cause the system to propagate version clock acknowledgements corresponding to both the first replication system and the remote replication system to corresponding second acknowledgement version vectors stored in the remote replication system, wherein each of the corresponding second acknowledgement version vectors receive a respective version clock acknowledgement of the version clock acknowledgements.
However, Garrod teaches:
wherein the instructions further cause the system to propagate version clock acknowledgements corresponding to both the first replication system and the remote replication system to corresponding second acknowledgement version vectors stored in the remote replication system, wherein each of the corresponding second acknowledgement version vectors receive a respective version clock acknowledgement of the version clock acknowledgements (Garrod Paragraph [0101], determining what changes should be shared with other sites in the system, each site maintains a single global acknowledgement version vector which the site periodically shares with other sites in the system, Paragraph [0089], site increments each local logical clock at the site in each version vector for each data object resolved together).
The claimed invention and Garrod are from the analogous art of version vector systems.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention having the teachings of Srivastava in view of Cowling, Wang and Garrod to have combined Srivastava in view of Cowling, Wang and Garrod.  One of ordinary skill in the art would recognize the benefits of using version vectors for information sharing.

Regarding claim 17, Srivastava in view of Cowling and Wang teaches parent claim 12.
Srivastava in view of Cowling and Wang does not expressly disclose:
further comprising: propagating version clock acknowledgements corresponding to both the first replication system and the remote replication system to corresponding acknowledgement version vectors stored in the first replication system, wherein each of the corresponding acknowledgement version vectors receive a respective version clock acknowledgement of the version clock acknowledgements.
However, Garrod teaches:
further comprising: propagating version clock acknowledgements corresponding to both the first replication system and the remote replication system to corresponding acknowledgement version vectors stored in the first replication system (Garrod Paragraph [0101], determining what changes should be shared with other sites in the system, each site maintains a single global acknowledgement version vector which the site periodically shares with other sites in the system, Paragraph [0089], site increments each local logical clock at the site in each version vector for each data object resolved together), wherein each of the corresponding acknowledgement version vectors receive a respective version clock acknowledgement of the version clock acknowledgements (Garrod Paragraph [0101], determining what changes should be shared with other sites in the system, each site maintains a single global acknowledgement version vector which the site periodically shares with other sites in the system, Paragraph [0089], site increments each local logical clock at the site in each version vector for each data object resolved together).
The claimed invention and Garrod are from the analogous art of version vector systems.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention having the teachings of Srivastava in view of Cowling, Wang and Garrod to have combined Srivastava in view of Cowling, Wang and Garrod.  One of ordinary skill in the art would recognize the benefits of using version vectors for information sharing.

Regarding claim 18, Srivastava in view of Cowling and Wang teaches parent claim 12.
Srivastava in view of Cowling and Wang does not expressly disclose:
further comprising: propagating version clock acknowledgements corresponding to both the first replication system and the remote replication system to corresponding acknowledgement version vectors stored in the first replication system, wherein each of the corresponding acknowledgement version vectors receive a respective version clock acknowledgement of the version clock acknowledgements
However, Garrod teaches:
further comprising: propagating version clock acknowledgements corresponding to both the first replication system and the remote replication system to corresponding acknowledgement version vectors stored in the first replication system, wherein each of the corresponding acknowledgement version vectors receive a respective version clock acknowledgement of the version clock acknowledgements (Garrod Paragraph [0101], determining what changes should be shared with other sites in the system, each site maintains a single global acknowledgement version vector which the site periodically shares with other sites in the system, Paragraph [0089], site increments each local logical clock at the site in each version vector for each data object resolved together).
The claimed invention and Garrod are from the analogous art of version vector systems.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention having the teachings of Srivastava in view of Cowling, Wang and Garrod to have combined Srivastava in view of Cowling, Wang and Garrod.  One of ordinary skill in the art would recognize the benefits of using version vectors for information sharing.

Claim(s) 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Srivastava in view of Cowling, Wang and Becchi et al., Patent Application Publication No. 2011/0173155 (hereinafter Becchi).

Regarding claim 11, Srivastava in view of Cowling and Wang teaches parent claim 1.
Srivastava in view of Cowling and Wang does not expressly disclose:
wherein the first set of immutable components comprises one or more immutable components selected based on a respective predicted transfer time relative to a threshold transfer time value.
However, Becchi teaches:
wherein the first set of immutable components comprises one or more immutable components selected based on a respective predicted transfer time relative to a threshold transfer time value (Becchi Paragraph [0008], the time needed to transfer data is below the threshold).
The claimed invention and Becchi are from the analogous art of data transfer systems.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention having the teachings of Srivastava and Becchi to have combined Srivastava and Becchi.  The motivation to combine Srivastava and Becchi is to improve data transfer by using a threshold time.  It would have been obvious to one of ordinary skill in the art to take the system of Srivastava and combine it with the threshold of Becchi in order to obtain the predictable result of improving data transfer.  Therefore, it would have been obvious to one of ordinary skill in the art to have combined Srivastava and Becchi.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUSTIN D EYERS whose telephone number is (408)918-7562. The examiner can normally be reached Monday-Friday 9:00am-5:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashish Thomas can be reached on (571)272-0631. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DUSTIN D EYERS/               Examiner, Art Unit 2164                 

/ASHISH THOMAS/               Supervisory Patent Examiner, Art Unit 2164